[DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________               FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                   No. 08-14806
                                                                  JUNE 2, 2009
                               Non-Argument Calendar
                                                               THOMAS K. KAHN
                             ________________________               CLERK

                      D. C. Docket No. 96-00085-CR-3-RV/MD

UNITED STATES OF AMERICA,


                                                                      Plaintiff-Appellee,

                                       versus

JAMAL GEW,
a.k.a. Eric Jamal Thomas,
a.k.a. James Joseph,

                                                                    Defendant-Appellant.


                             ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           _________________________

                                   (June 2, 2009)

Before EDMONDSON, BLACK and BARKETT, Circuit Judges.


 PER CURIAM:
       Jamal Gew, a pro se federal prisoner convicted of crack cocaine offenses,

appeals the denial of his motion to reduce his 364-month sentence, 18 U.S.C. §

3582(c)(2). No reversible error has been shown; we affirm.

      In his section 3582(c)(2) motion, Gew contended that he qualified for a

reduction under Amendment 706 to the Sentencing Guidelines, which retroactively

reduced, by two, the base offense levels applicable to crack cocaine offenses

calculated pursuant to the drug quantity table in U.S.S.G. § 2D1.1(c).1 The district

court determined that Amendment 706 did not lower Gew’s guidelines range and

denied his section 3582(c)(2) motion.

      We review de novo the district court’s legal conclusions and questions of

statutory interpretation in a section 3582(c)(2) proceeding. United States v. Moore,

541 F.3d 1323, 1326 (11th Cir. 2008), cert. denied, McFadden v. United States, 129

S.Ct. 965 (2009), and cert. denied, (U.S. Mar. 9, 2009) (No. 08-8554). On appeal,

Gew maintains that Amendment 706 applies to him and argues that the district court

previously did not determine the exact drug quantity attributable to him, only that it

was more than the 1.5 kilograms of crack cocaine necessary to qualify him for the

highest base offense level of 38.

      When a sentencing guideline is amended and given retroactive effect, the

        1
            See U.S.S.G. App. C, Amends. 706, 713 (2008); U.S.S.G. § 1B1.10(c).

                                                 2
district court, “after considering the factors set forth in [18 U.S.C. §] 3553(a) to the

extent that they are applicable,” may reduce a previous sentence under the

amendment “if such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). A reduction of a term of

imprisonment is not “consistent with applicable policy statements issued by the

Sentencing Commission” -- and is, therefore, not authorized under section 3582(c)(2)

-- if the retroactive amendment “does not have the effect of lowering the defendant’s

applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

      Gew originally received the highest base offense level of 38 under section

2D1.1(c), which corresponded to distribution of more than 1.5 kilograms of crack

cocaine. This level was based on the district court’s finding that Gew was

responsible for just under seven kilograms of crack cocaine. While Gew raised

objections to the drug quantity at sentencing (mostly about which alleged co-

conspirators’ acts were attributable to him), he did not challenge the district court’s

ultimate drug-quantity determination on direct appeal.

      After Amendment 706, a base offense level of 38 corresponds to distribution of

4.5 kilograms or more of crack cocaine. So, because Gew was held accountable for

just under seven kilograms of crack cocaine, Amendment 706 does not have the

effect of lowering his guidelines range; and the district court committed no error in

denying his section 3582(c)(2) motion. See United States v. Jones, 548 F.3d 1366,

                                             3
1369 (11th Cir. 2008) (explaining that “a base offense level of 38 still applies to

defendants responsible for 4.5 kilograms or more” of crack cocaine). Gew’s

argument that the court determined only that he met the threshold of 1.5 kilograms of

crack cocaine to qualify him for a base offense level of 38 plainly is belied by the

record: the sentencing court stated that, even in discounting the drug quantities of

certain co-conspirators, Gew still was responsible for just under seven kilograms of

crack cocaine.

       Gew also argues that the district court did not explain sufficiently its reasons

for denying his section 3582(c)(2) motion, including failing to say whether it

considered the section 3553(a) factors. But because Gew was ineligible for a

sentence reduction, the district court was not required to consider the section 3553(a)

factors. See United States v. Bravo, 203 F.3d 778, 780-81 (11th Cir. 2000) (record

must demonstrate that district court considered section 3553(a) factors only if district

court first determines that offense level should be amended).2

       AFFIRMED.




        2
          While the district court failed to explain how it determined that Amendment 706 had no
 effect on Gew’s sentencing range, the parties assume the denial was based on the quantity of
 crack cocaine involved; and this reason has support in the record. See United States v. Mejia, 82
 F.3d 1032, 1035 (11th Cir. 1996) (permitting affirmance on any ground with support in the
 record).

                                                 4